Citation Nr: 1131964	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  03-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a staged rating higher than 10 percent for residuals of a right knee injury, based on limitation of motion, prior to April 10, 2006, and a rating higher than 20 percent thereafter.

2.  Entitlement to a separate rating higher than 10 percent for laxity of the right knee prior to April 1, 2010, and a rating higher than 20 percent thereafter.

3.  Entitlement to a rating higher than 10 percent for residuals of a left knee injury based on limitation of motion.

4.  Entitlement to a separate rating higher than 10 percent for laxity of the left knee prior to April 1, 2010, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2001, of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in May 2009, when these issues remaining on appeal were remanded for additional development.

In May 2008, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is in the record.

The Board finds that there has been substantial compliance with the directives of the Board's May 2009 remand.  In this regard, the Board notes that VCAA notice has been provided to the Veteran, and an April 2010 VA examination was conducted in accordance with the remand directives; the April 2010 VA examination report addresses all of the issues and questions raised by the Board's remand directive.  Appellate review may therefore properly proceed at this time.

During the course of this appeal, there have been multiple partial grants of the Veteran's claims for increased disability ratings for the knees, as reflected in the stages for the ratings presented in the listing of the issues above.  Most recently, after the time of the Board's remand of this case, the RO issued a supplemental statement of the case in May 2011 which assigned an increased 20 percent rating for the Veteran's right knee laxity and an increased 20 percent rating for the Veteran's left knee laxity; both increases were effective from  April 1, 2010.  The Board has refashioned the issues above to reflect the occurrence of this partial grant of the Veteran's appeal during the RO readjudication.


FINDINGS OF FACT

1.  For the period prior to February 22, 2006, the Veteran's service-connected right knee disability was manifested by pain but was not shown to be manifested by ankylosis, recurrent subluxation or lateral instability, symptomatic dislocation or removal semilunar cartilage, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, nonunion of the tibia and fibula, nor genu recurvatum.

2.  As of February 22, 2006, the Veteran's service-connected right knee disability was shown to be manifested by limitation of flexion to 30 degrees, but not shown to otherwise manifest in pertinent symptomatology more severe than was shown prior to February 22, 2006.

3.  For the period from April 10, 2006 to April 1, 2010, the Veteran's service-connected right knee disability was shown to be manifested by slight laxity / recurrent subluxation or lateral instability, and flexion limited to 30 degrees; the right knee disability was not shown to otherwise manifest in pertinent symptomatology more severe than was shown prior to April 10, 2006.

4.  For the period from April 1, 2010, onward, the Veteran's service-connected right knee disability is shown to be manifested by moderate laxity / recurrent subluxation or lateral instability, and flexion limited to 30 degrees; the right knee disability is not shown to otherwise manifest in pertinent symptomatology more severe than was shown prior to April 10, 2006.

5.  For the period prior to April 10, 2006, the Veteran's service-connected left knee disability was manifested by pain but was not shown to be manifested by ankylosis, recurrent subluxation or lateral instability, symptomatic dislocation or removal semilunar cartilage, limitation of flexion to 45 degrees, limitation of extension to 10 degrees, nonunion of the tibia and fibula, nor genu recurvatum.

6.  For the period from April 10, 2006 to April 1, 2010, the Veteran's service-connected left knee disability was shown to be manifested by slight laxity / recurrent subluxation or lateral instability; the left knee disability was not shown to otherwise manifest in pertinent symptomatology more severe than was shown prior to April 10, 2006.

7.  For the period from April 1, 2010, onward, the Veteran's service-connected left knee disability is shown to be manifested by moderate laxity / recurrent subluxation or lateral instability; the left knee disability is not shown to otherwise manifest in pertinent symptomatology more severe than was shown prior to April 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating for the right knee in excess of a single 10 percent rating for the Veteran's residuals of a right knee injury have not been met for the period prior to February 22, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

2.  The criteria for a rating of 20 percent (but no higher) for the Veteran's residuals of a right knee injury, based on limitation of flexion, have been met for the period from February 22, 2006 (but no earlier).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

3.  The criteria for a disability rating for the right knee in excess of a single 20 percent rating for the Veteran's residuals of a right knee injury have not been met for the period from February 22, 2006 to April 10, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

4.  The criteria for disability ratings for the right knee in excess of 20 percent for limitation of flexion and 10 percent for recurrent subluxation or lateral instability have not been met for the period from April 10, 2006, to April 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

5.  The criteria for disability ratings for the right knee in excess of 20 percent for limitation of flexion and 20 percent for recurrent subluxation or lateral instability have not been met for the period from April 1, 2010, onward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

6.  The criteria for a disability rating for the left knee in excess of a single 10 percent rating for the Veteran's residuals of a left knee injury have not been met for the period prior to April 10, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

7.  The criteria for disability ratings for the left knee in excess of 10 percent for limitation of flexion and 10 percent for recurrent subluxation or lateral instability have not been met for the period from April 10, 2006, to April 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

8.  The criteria for disability ratings for the left knee in excess of 10 percent for limitation of flexion and 20 percent for recurrent subluxation or lateral instability have not been met for the period from April 1, 2010, onward.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought, including most recently in letters dated in May 2009, October 2009, and June 2010.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issues on appeal, as evidenced by the May 2011 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letters sent in May 2009, October 2009, and June 2010 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service and VA post-service treatment reports, have been obtained.

The Veteran has been afforded VA examinations to evaluate his disabilities and the pertinent medical questions central to this appeal.  All pertinent VA examination reports are of record, including the January 2004 fee-basis VA examination report, the February 2006 fee-basis VA examination report, and the April 2010 VA examination report addressing the issues on appeal.  The Board notes that the VA examination reports contain sufficient clinical findings and informed competent medical discussion of the symptoms and severity of each disability at the time of each examination to provide probative medical evidence adequately addressing the issues decided below.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Analysis

The Veteran contends that the severity of his service-connected knee disabilities warrant higher disability ratings.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

By way of background, the Veteran injured his knees in service, and subsequently underwent right knee arthroscopy.  In a rating decision in September 1977, the RO granted service connection for residuals of a right and left knee injury and assigned noncompensable disability ratings.

The Veteran submitted the current claim for compensable ratings for residuals of right and left knee injuries in July 2001.  Since that time, there have been multiple partial grants and adjustments to the disability ratings assigned for the Veteran's knees.  The Veteran is currently assigned multiple different ratings concerning aspects of disability of his knees.

The Veteran currently has a 20 percent disability rating for residuals of right knee injury, effective from April 10, 2006, under Diagnostic Code 5260; the Veteran was previously assigned a 10 percent rating for residuals of right knee disability effective from July 30, 2001.  Prior to that time, a 0 percent disability rating was in effect for this disability.

The Veteran currently has a 10 percent disability rating for residuals of left knee injury, effective from July 30, 2001, under Diagnostic Code 5260.  Prior to that time, a 0 percent disability rating is in effect for this disability.

The Veteran has also been assigned separate ratings for laxity of each knee (two separate ratings, one for each knee) under Diagnostic Code 5257.  Under this Diagnostic Code, the Veteran currently has a 20 percent disability rating for each knee effective from April 1, 2010.  Prior to that date, a 10 percent rating was in effect for each knee effective from April 10, 2006.

The Board notes that the issues on appeal arise from the Veteran's filing of the claim on July 30, 2001; the periods on appeal have been defined accordingly.

Disabilities of the knee are generally rated under Diagnostic Codes 5256 through 5263.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides that slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under Diagnostic Code 5010 for traumatic arthritis is permitted when a Veteran who is rated under Diagnostic Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion. VAOPGCPREC 23-97 (1997).

Under Diagnostic Code 5258, a dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, and assigns a 40 percent evaluation for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

A 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

Further, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004) also held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.

In addition, arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at Note 1.

VA treatment reports dating back to the time of the Veteran's claim in 2001 repeatedly refer to the Veteran's knee pain and disabilities.  However, few of these references contain focused medical findings addressing the severity of the knee disabilities in terms applicable to the pertinent rating criteria.

A January 2004 VA fee-basis examination is of record and provides probative competent medical evidence detailing the severity of the Veteran's knee disabilities at that time.  The report discusses the pertinent history of the Veteran's knee disabilities and explains that the Veteran's symptom complaints at the time were pain and inability to walk related to pain.  The Veteran indicated that the symptoms were constant, but the Veteran denied any physician recommended bed rest or treatment plan at the time.  The Veteran used muscle relaxant and anti-inflammatory medication, but the Veteran denied any prosthetic implants.  The Veteran described functional impairments of difficulty walking and pain-related decreased activity level.  The Veteran described that he was unable to cook, walk, shower, climb stairs, shop, vacuum, garden, or push a lawnmower secondary to knee pain.  The Veteran described that his usual occupation was as a plumber since 1979, but that he was last employed in 1999.

Physical examination during the January 2004 examination revealed abnormal gait with a limp favoring the right and the Veteran required the use of a cane to walk.  The range of motion for both knees was measured to be to 90 degrees flexion and to 0 degrees extension.  The report notes that range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no evidence of ankylosis.  Drawer test and McMurray test were within normal limits.  There was evidence of crepitus with range of motion of the knees noted bilaterally.  X-rays of both knees were negative for abnormalities.  The examiner concluded that the Veteran had limitation of daily activity related to pain due to diagnosed bilateral retropatellar pain syndrome.

A VA treatment record from October 2004 pertinently shows that the Veteran had tenderness to palpation of the right knee, but no effusion, no crepitus, no varus or valgus instability, a negative Lachman's, and negative anterior/posterior drawer tests at that time.

A February 2006 VA fee-basis examination is also of record and provides probative competent medical evidence detailing the severity of the Veteran's knee disabilities at that time.  The Veteran complained of weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability in the right knee. The Veteran reported constant pain in the right knee, elicited by physical activity and stress.  The pain was described as aching, cramping, burning, and sharp in nature.  The severity of the pain was 9 to 10 out of 10.  The pain was relieved by rest, morphine, methadone, and methocarbamol.  The Veteran also used cold and hot packs, as well as physical therapy.  At times he required complete bed rest due to pain, although he could function with medication.  He reported periods of incapacity 3 to 4 times per month, lasting 2 to 3 days.  Treatment consisted of physical therapy and medication.

Physical examination at the time revealed that the Veteran's gait was abnormal with a limp favoring the right leg.  The examiner noted that the Veteran did require a cane and a brace for ambulation.  There was evidence of redness, tenderness, and warmth in both knees.  There was no evidence of joint effusion or crepitus.  Flexion of the right knee was to 30 degrees and extension to 0 degrees.  Left knee flexion was to 90 degrees and extension was to 0 degrees.  Range of motion of the knees was limited by pain and lack of endurance after repetitive movement, and this limitation was expressly contemplated in the reported range of motion results.  Range of motion of the knees was not additionally limited by fatigue, weakness and incoordination.  There was evidence of redness, tenderness and warmth in both knees.  There was no crepitus or joint effusion.  The medial collateral and lateral collateral ligaments of the right and left knees were normal.  X-rays of the right knee were normal.  X-rays of the left knee revealed mild narrowing in the medial compartment of the left presumably representing degenerative change combination with mild spurring of the tibial spines.  The examiner noted severe impairment of the knees and decreased range of motion.

VA treatment records from April 2006 show that the Veteran reported longstanding bilateral knee pain since service with occasional episodes of the knees 'giving out.'  The Veteran described that his right leg was giving out due to buckling and increasing external rotation of leg.  The Veteran was referred for fitting of a new knee brace to prevent further buckling as his prior "variety of minimal bracing" had become inadequate.  The Veteran had suffered a fall associated with the instability within the prior seven weeks.  Significantly, a VA treatment report dated April 10, 2006, shows that examination of the Veteran's knees was positive for varus laxity of the right knee with pain, medial laxity of the left knee, and a positive A/P drawer sign for the right knee.

In May 2008, the Veteran testified at a Board hearing concerning the details of his disabilities on appeal.  The Veteran described worsening symptomatology in terms of pain and impairment of his ability to complete activities.  The Veteran noted that his knee disabilities, in concert with other joint disabilities, had led to doctors advising him to discontinue his attempts to walk on his own and to begin utilizing a wheelchair.

An April 2010 VA examination is of record and provides the most recent thorough probative competent medical evidence detailing the severity of the Veteran's knee disabilities at that time.  This report shows that the Veteran was taking medication for pain and using a hinged knee brace for the right knee, with reportedly poor results for the right knee but fair results in the left knee.

The Veteran reported that his right knee symptoms featured giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, daily (or more) episodes of dislocation or subluxation, daily (or more) episodes of locking, tenderness, limited range of motion, and severe daily flare-ups lasting hours.  The Veteran reported that his left knee symptoms featured pain, stiffness, weakness, decreased speed of motion, swelling, and tenderness.  The Veteran required the constant use of assistive devices to walk; the Veteran used a cane, a walker, and bilateral knee braces.

Physical examination in April 2010 revealed that the Veteran had an antalgic gait.  Inspection of the Veteran's right knee showed misalignment, tenderness, pain at rest, weakness, and guarding of movement; there was evidence that the right lower leg was externally rotated.  There was medial/lateral and anterior/posterior instability of the right knee, characterized as moderate in all respects.  Inspection of the Veteran's left knee showed tenderness, abnormal motion, and guarding of movement.  There was medial/lateral instability to a moderate extent (although some other references to the left knee in the same report are somewhat inconsistent with this indication, and indicate a lesser degree of instability of the left knee).  Range of motion testing revealed right knee flexion to 30 degrees, right knee extension to 0 degrees, left knee flexion to 110 degrees, and left knee extension to 0 degrees.  There was objective evidence of pain following repetitive motion, but there was no additional limitation of range of motion after three repetitions.

The April 2010 VA examiner diagnosed right knee lateral collateral ligament and anterior cruciate ligament laxity of moderate severity.  The examiner also referred to left knee medial collateral ligament instability of moderate severity in the examination findings (although somewhat confusingly referring to the left knee laxity as "mild" in the diagnostic findings, and describing the left knee as not unstable when noting the Veteran's symptoms near the beginning of the report).

Applying the rating criteria to the facts in this case, the Board finds that only one revision of the disability ratings assigned by the RO during the periods on appeal is warranted.  The RO has assigned a 20 percent disability rating for the right knee on the basis of limitation of motion effective from April 10, 2006.  The Board finds that this 20 percent disability rating is shown to be warranted from the earlier date of February 22, 2006.  Briefly, the Board notes that while the RO found that an April 2006 VA treatment record was the earliest evidence showing sufficiently limited motion to warrant assignment of that rating, the Board finds that the VA fee-basis examination report dated February 22, 2006, shows that flexion of the right knee was limited to 30 degrees.

The Board now turns to a broader discussion of the application of the rating criteria to the facts during the various periods on appeal in this case; no additional revision of any assigned ratings is warranted.  Preliminarily, the Board notes that no evidence from any period on appeal suggests ankylosis, symptomatic dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, nonunion of the tibia and fibia with loose motion, or genu recurvatum.  Thus, no increased or additional disability rating is for assignment under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 for any period on appeal.  The Board will focus its analysis upon the remaining pertinent Diagnostic Codes concerning knee disability.

For the period prior to April 10, 2006, the Veteran has been assigned a 10 percent rating for the right knee and a 10 percent rating for the left knee effective from the date of the claim giving rise to this appeal.  The Board notes that these 10 percent disability ratings were originally assigned with a designation indicating Diagnostic Code 5257, and the January 2004 supplemental statement of the case explains that the ratings were assigned on the basis of functional limitation from pain despite the fact that the schedular criteria for the ratings were not otherwise met.  More recent RO rating sheets suggest that the 10 percent ratings assigned to the knee prior to April 10, 2006, were assigned under Diagnostic Code 5260.  In either event, however, the evidence from the period prior to April 10, 2006, shows no basis for assignment of higher or additional disability ratings other than the above-discussed assignment of a 20 percent disability rating for the right knee on the basis of limitation of motion effective from February 22, 2006 (rather than April 10, 2006).

The evidence pertaining to the period prior to April 10, 2006, including the highly thorough and probative January 2004 and February 2006 VA fee-basis examination reports, show no objective finding of subluxation or lateral instability during that time.  The January 2004 examination report does not suggest such a finding, and other evidence such as the February 2006 examination report presents no more than indications that the Veteran complained of his knees 'giving out,' but without objective signs of subluxation or lateral instability noted from medical inspection.  No evidence prior to April 10, 2006, shows medical detection or treatment intervention for any subluxation or lateral instability of the knees.  An increased or additional disability rating based upon subluxation or instability is therefore not warranted for this period.

Range of motion measurements, including accounting for functional limitation due to DeLuca factors, did not reflect limitation meeting the schedular criteria for any compensable schedular disability rating for either knee in the January 2004 examination report.  To the extent that the evidence from that time otherwise shows functional limitation of the Veteran's knees, such limitation has already been contemplated by the 10 percent rating already assigned to each knee on the basis of functional limitation as discussed in the RO's January 2004 supplemental statement of the case in connection with that assignment.  Thus, there is no basis for assignment of increased or addition disability ratings for the knees for the period prior to February 22, 2006.

As of February 22, 2006, the VA fee-basis examination report of that date shows that the Veteran's right knee range of motion was sufficiently limited to meet the criteria for assignment of a 20 percent disability rating under Diagnostic Code 5260 (flexion was limited to 30 degrees).  Therefore, a 20 percent disability rating under Diagnostic Code 5260 is warranted effective from February 22, 2006 (a revision of the April 10, 2006, effective date previously assigned for this rating).

No criteria for assignment of a rating in excess of 20 percent (the rating now in effect from February 22, 2006) for the right knee, nor for assignment of any additional separate disability ratings for the right knee, were met during the period prior to April 10, 2006.  No criteria for assignment of any higher ratings or additional ratings for the left knee were met during the period prior to April 10, 2006.

For the period from April 10, 2006, to April 1, 2010, for the left knee, the Veteran has been assigned a separate 10 percent disability rating for laxity of the left knee in addition to the 10 percent disability rating for residuals of left knee injury that was previously assigned on the basis of functional limitation.  For the right knee during this same period, a separate 10 percent disability rating has been assigned for laxity of the right knee.  The RO had increased the previously assigned 10 percent disability rating for residuals of right knee injury (based upon functional limitation) to 20 percent effective from April 10, 2006 on the basis of limitation of motion; as discussed above, the Board has revised this assignment such that the 20 percent rating is effective from February 22, 2006.  The Board must now consider whether any criteria for higher or additional ratings are met for the period from April 10, 2006 to April 1, 2010 beyond those ratings already now assigned for the knees for this period.

The Board finds that the evidence from the period from April 10, 2006 to April 1, 2010, featuring VA treatment records, does not provide a basis for assignment of increased or additional disability ratings for the knee disabilities.  No evidence indicates that the laxity shown in either knee manifested in symptoms more nearly approximating a 'moderate' (rather than 'slight') degree of recurrent subluxation or lateral instability to meet the criteria for a 20 percent rating in either knee under Diagnostic Code 5257; the first evidence objectively documenting  laxity or instability of a 'moderate' degree in either knee is the April 2010 VA examination report.  Furthermore, none of the evidence from this period indicates that the range of motion for either knee was limited to a degree meeting the criteria for increased or additional disability ratings; right knee flexion is not shown to have been limited to 15 degrees (the criteria for a rating in excess of 20 percent), left knee flexion is not shown to have been limited to 30 degrees (the criteria for a rating in excess of 10 percent), and neither knee is shown to have extension limited to 10 degrees (the criteria for an additional compensable rating for limitation of extension).  

No criteria for assignment of a rating in excess of 20 percent for the right knee based upon limitation of motion, nor any criteria for a rating in excess of 10 percent based upon recurrent subluxation or lateral instability of the right knee, were met during the period from April 10, 2006 to April 1, 2010.  No criteria for assignment of a rating in excess of 10 percent for the left knee based upon limitation of motion, nor any criteria for a rating in excess of 10 percent based upon recurrent subluxation or lateral instability of the left knee, were met during the period from April 10, 2006 to April 1, 2010.

For the period from April 1, 2010, onward, the Veteran has been assigned a 20 percent disability rating contemplating moderate subluxation or instability of the right knee, and has likewise been assigned a 20 percent disability rating contemplating moderate subluxation or instability of the left knee.  Additionally, the disability ratings for limitation of motion of the knees are the same for the period from April 1, 2010, as they were during the previous period: 20 percent for the right knee and 10 percent for the left knee.  The Board must now consider whether any criteria for higher or additional ratings are met for the period from April 1, 2010, onward, beyond those ratings already now assigned for the knees for this period.

The Board finds that the evidence from the period from April 1, 2010, featuring the highly thorough and probative April 2010 VA examination report, does not provide a basis for assignment of increased or additional disability ratings for the knee disabilities.  No evidence on testing indicates that the laxity shown in either knee manifested in symptoms more nearly approximating a 'severe' degree of recurrent subluxation or lateral instability to meet the criteria for a 30 percent rating in either knee under Diagnostic Code 5257; the April 2010 VA medical examination report expressly characterizes the laxity in the right knee as 'moderate,' and in the left knee as 'moderate' (with somewhat conflicting references to a possibly lesser degree of instability in the left knee).  Furthermore, none of the evidence from this period indicates that the range of motion for either knee was limited to a degree meeting the criteria for increased or additional disability ratings; right knee flexion is not shown to have been limited to 15 degrees (the criteria for a rating in excess of 20 percent), left knee flexion is not shown to have been limited to 30 degrees (the criteria for a rating in excess of 10 percent), and neither knee is shown to have extension limited to 10 degrees (the criteria for an additional compensable rating for limitation of extension).  The Board notes that the April 2010 VA examination report contemplates the Veteran's pain and shows no additional limitation of motion after several repetitions.

No criteria for assignment of a rating in excess of 20 percent for the right knee based upon limitation of motion, nor any criteria for a rating in excess of 20 percent based upon recurrent subluxation or lateral instability of the right knee, were met during the period from April 1, 2010, onward.  No criteria for assignment of a rating in excess of 10 percent for the left knee based upon limitation of motion, nor any criteria for a rating in excess of 20 percent based upon recurrent subluxation or lateral instability of the left knee, were met during the period from April 1, 2010, onward.

In sum, the Board finds that the 20 percent rating for the right knee on the basis of limitation of flexion (Diagnostic Code 5260) was shown to be warranted in the VA fee-basis examination report dated February 22, 2006.  This results in a partial grant of the Veteran's appeal, as the RO assigned an effective date of April 10, 2006, for the 20 percent rating under Diagnostic Code 5260.  For the period from February 22, 2006, through April 10, 2006, a 20 percent rating is warranted for the right knee under Diagnostic Code 5260, rather than the 10 percent rating assigned by the RO.

However, in all other respects, the Board finds that the preponderance of the evidence weighs against assigning of any increased or additional disability ratings for the Veteran's knees.  The Board acknowledges that the Veteran has chronic knee pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant ratings in excess of those now assigned.  The Board notes that the VA examination reports of record contemplate and discuss the Veteran's pain and functional limitations, and are clear with regard to contemplating those limitations in connection with the recorded range of motion measurements pertinent to this appeal.  No other medical evidence of record otherwise shows functional limitation of range of motion to warrant higher compensation under the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.

The Board also notes that the evidence shows x-ray evidence of arthritis during a portion of the period on appeal in at least the left knee, and the Board acknowledges that the Veteran's range of motion in the left knee has been limited to an extent that may be noncompensable by the strict schedular criteria.  However, no separate rating for arthritis is warranted during any period in this case as the Veteran is already assigned disability ratings contemplating the limitation of motion and functional loss throughout every period on appeal.  A new separate rating for arthritis would involve pyramiding (rating the same symptom under multiple Diagnostic Codes simultaneously) under 38 C.F.R. § 4.14.  Although there has been some inconsistency in how the RO has characterized the basis of the ratings during the earliest periods in this period, in every characterization the Veteran has been in receipt of a compensable rating for either limitation of motion of both knees or for functional loss due to the pain upon motion of both knees.  (The January 2004 supplemental statement of the case makes clear that the 10 percent ratings assigned to each knee from the earliest portion of the period on appeal were assigned on the basis that knee pain was limiting the Veteran's activities despite the fact that the ranges of motion did not otherwise meet the schedular threshold for a compensable rating.)

The VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  In this case, there is no limitation of extension so as to warrant separate ratings.  Rather, the examinations show extension to 0 degrees in 2004, 2006 and 2010.  As discussed above, even considering the effects of pain, no additional limitation of motion was demonstrated as to extension.  

Finally, the Board notes that the Veteran is shown to have a small surgical scar on the right knee (0.5 cm in the February 2006 VA examination report) arguably associated with the disability on appeal.  In any event, however, the scar is shown to be small and non-tender and otherwise lacking any disabling feature pertinent to the rating criteria for scars.  The Veteran has made no contention to the contrary throughout this appeal.  Therefore, the Board has not dedicated any further discussion to the matter of this small scar in this case.

In conclusion, a 20 percent rating for limitation of flexion of the right knee is warranted from February 22, 2006.  No other increased or additional separate disability ratings are warranted during any period on appeal in this case.  As the preponderance of the evidence weighs against the claim with regard to the adverse determinations in this decision, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's knee disabilities on appeal in this case.  The evidence features VA examination reports, medical evidence presenting professional medical impressions, and the Veteran's own statements and account of symptom details.  The medical reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disabilities informed by direct interview and inspection of the Veteran together with consideration of the Veteran's pertinent medical history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional treatment records.  The Board has discussed the most pertinent evidence above; the Board finds that none of the other evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for any increased rating are met in this case (beyond the partial grant of the appeal provided in this Board decision).

The Board acknowledges that the Veteran, in advancing this appeal, believes that the knee disabilities on appeal have been more severely disabling than the assigned disability ratings reflect.  The Board has carefully considered the Veteran's contentions and testimony.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay testimony is competent to describe such complaints as the frequency and nature of symptoms such as pain, and perceivable interference with activities.

The Board has considered the Veteran's testimony in such respects, including his May 2008 Board hearing testimony and his reports of symptoms to medical providers documented in treatment records, and the Board has discussed the appropriate application of the rating criteria to the facts presented in the Veteran's testimony above.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the pertinent findings of objective medical examination.  The preponderance of the most probative evidence, including consideration of the Veteran's own testimony, does not support assignment of any further increased rating in this case.

Finally, in making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence with regard to any adverse determination in this decision.  The preponderance of the evidence is against finding entitlement to any increased rating in this appeal (beyond the partial grant of the appeal provided in this Board decision).  To that extent, as the preponderance of the evidence is against each claim with regard to the adverse determinations in this decision, the benefit-of-the- doubt doctrine does not apply and the claim must be denied to those extents.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, to include his work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  Here, the Veteran's reported symptoms include pain, weakness, instability and swelling that affect his functioning.  As discussed above, the effects of such symptoms were reported by the Veteran and objectively considered by the medical examiners.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is part of the current appeal.  The Veteran expressly raised the issue of entitlement to TDIU and it was expressly adjudicated by the RO as part of the November 2001 rating decision.  The Veteran's appeal of that rating decision did not reference the issue of entitlement to TDIU.  Furthermore, more recently in March 2008, the Veteran raised a claim of entitlement to TDIU anew with a submission of a VA Form 21-8940; that claim was adjudicated by the RO and denied in an October 2008 rating decision, and the Veteran did not appeal that decision.  As the RO has expressly adjudicated and denied the claims of entitlement to TDIU, and as the Veteran did not appeal the decisions, the Board finds that this appeal does not include an issue of entitlement to TDIU.



ORDER

Entitlement to a disability rating of 20 percent, but no higher, is warranted for right knee disability on the basis of limitation of flexion for the period from February 22, 2006, onward.  To this extent, the appeal is granted, subject to applicable laws and regulations governing payment of VA monetary benefits.

No other assignments of increased or additional disability ratings  (beyond what is specifically granted above) are warranted for either knee for any period on appeal.  To this extent, the appeal is denied.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


